Exhibit 10.1


2006 DECLARATION OF AMENDMENT
TO BB&T CORPORATION NON-QUALIFIED
DEFINED CONTRIBUTION PLAN

          THIS DECLARATION OF AMENDMENT, made the 27th day of June, 2006, by
BB&T Corporation (the “Company”) to the BB&T Corporation Non-Qualified Defined
Contribution Plan (the “plan”).


R E C I T A L S :

                    It is deemed advisable to amend the plan to provide that the
Company may make Company discretionary credits on behalf of participants in the
plan.

                    NOW, THEREFORE, the plan shall be and hereby is amended,
effective as of the date hereof, as follows:

1.  

Add the following new Section 3.4 immediately following Section 3.3:


 

            “3.4 Company Discretionary Credits:


 

            3.4.1 Amount of Company Discretionary Credits:  At the discretion of
the Company and pursuant to the directions of the Company, the Committee shall
credit to the Matching Account of a Participant a Company Discretionary Credit,
which shall be an amount determined by the Company. The determination of which
Participant or Participants shall be credited with a Company Discretionary
Credit and the amount of such credit shall be determined solely by the Company.


 

            3.4.2 Time for Crediting Company Discretionary Credits:  The amount
of Company Discretionary Credits to be credited to the Matching Account of the
Participant shall be credited by the Committee to the Participant’s Matching
Account at such time or times as the Committee so designates.”


                    2. Add the following new Section 2.10 immediately following
Section 2.9 and renumber the remaining subsections of Section 2 accordingly:

 

            “2.10 ‘Company Discretionary Credits’ means the amounts credited to
the Participant’s Matching Account by the Committee pursuant to the provisions
of Section 3.4.”


                    3. Delete the last sentence of Section 13 and substitute
therefor the following:

 

“No additional credits of Salary Reduction Credits, Company Matching Credits,
Incentive Compensation Credits or Company Discretionary Credits shall be made to
the respective separate bookkeeping accounts of a Participant following
termination of the Plan, but the Account of each Participant shall continue to
be adjusted as provided in Section 7 until the balance of the Account of the
Participant has been fully distributed to him or his Beneficiary.


--------------------------------------------------------------------------------

                    4. Delete the first sentence of Section 1 of Exhibit E in
its entirety and substitute therefor the following:

 

“Pursuant to Section 7.1 of the Plan, any Salary Reduction Credits, Company
Matching Credits, Incentive Compensation Credits, Company Discretionary Credits
and deemed cash dividends payable with respect to Company Stock Credits which
the Participant has elected to be deemed invested in the Investment Fund and
which have not previously been credited to the Participant’s Fixed Rate Accounts
shall be converted into Investment Fund Credits as of each Adjustment Date in
the manner described in this Section 1.”


                    IN WITNESS WHEREOF, this Declaration of Amendment has been
executed as of the day and year first above stated.

      BB&T CORPORATION                 By: /S/ Robert E. Greene      Attest:  
          Authorized Representative  


/S/ M. Patricia Oliver   
       Secretary








[Corporate Seal]

2

--------------------------------------------------------------------------------